                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 1 of 11




 1                                                                  HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
          STEFI HALLSTROM, individually,                    NO. 2:20-cv-01051-TSZ
10
                                Plaintiff,                  STIPULATED PROTECTIVE ORDER
11
                   v.
12
          GEEKS WHO DRINK LLC, a limited liability
13        company, JOHN DICKER and JANE DOE
          DICKER, individually and the marital
14        community comprised thereof, JOEL PEACH
          and JANE DOE PEACH, individually and the
15        marital community comprised thereof,
16
                                Defendants.
17

18   1.        PURPOSES AND LIMITATIONS

19             Discovery in this action is likely to involve production of confidential, proprietary, or

20   private information for which special protection may be warranted. Accordingly, the parties

21   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

22   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23   protection on all disclosures or responses to discovery, the protection it affords from public

24   disclosure and use extends only to the limited information or items that are entitled to confidential

25   treatment under the applicable legal principles, and it does not presumptively entitle parties to

26   file confidential information under seal.

27


      STIPULATED PROTECTIVE ORDER - 1                      P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                           1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                           Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                           TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 2 of 11




 1
     2.        CONFIDENTIALITY DESIGNATIONS
 2
               2.1           “CONFIDENTIAL” MATERIAL
 3
               “Confidential” material shall be limited to non-public information, documents, and
 4
     tangible things that the designating party or non-party reasonably and in good faith believes to
 5
     be private, personal, confidential, proprietary, trade secret, and/or commercially sensitive, such
 6
     that additional protection from public disclosure is warranted. Confidential material shall include,
 7
     by way of example only, non-public financial information, banking information, tax information,
 8
     personal records, medical records, confidential internal business records, trade secrets,
 9
     proprietary data, employment information, and other similarly sensitive information that the
10
     designating party or non-party must keep in confidence or as to which the unprotected disclosure
11
     could result in economic or competitive injury, and that is not publicly known or cannot be
12
     ascertained from publicly-available information.
13
               2.2           “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” MATERIAL
14
                “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (“AEO”) material shall be limited
15
     to those materials that the designating party has a good faith belief that the material is of a highly
16
     sensitive nature or constitutes Trade Secret Information as such term is defined by
17
     RCW 19.108.010(4). Subject to and in accordance with this Protective Order, testimonial
18
     information and documents that are designated as AEO will not be used by the parties for any
19
     purpose other than for the prosecution and/or defense of the above-captioned litigation and any
20
     related proceedings and will not be disclosed to anyone except as provided in this Protective
21
     Order or pursuant to a court order.
22
     3.        SCOPE
23
               The protections conferred by this agreement cover not only confidential and AEO
24
     material (as defined above), but also (1) any information copied or extracted from confidential
25
     material; (2) all copies, excerpts, summaries, or compilations of confidential material; and (3)
26
     any testimony, conversations, or presentations by parties or their counsel that might reveal
27
     confidential material.

      STIPULATED PROTECTIVE ORDER - 2                       P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                            1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                            Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 3 of 11




 1
               However, the protections conferred by this agreement do not cover information that is in
 2
     the public domain or becomes part of the public domain through trial or otherwise.
 3
     4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 4
               4.1           Basic Principles. A receiving party may use confidential material that is disclosed
 5
     or produced by another party or by a non-party in connection with this case only for prosecuting,
 6
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to
 7
     the categories of persons and under the conditions described in this agreement. Confidential
 8
     material must be stored and maintained by a receiving party at a location and in a secure manner
 9
     that ensures that access is limited to the persons authorized under this agreement.
10
               4.2           Disclosure of “CONFIDENTIAL” and “AEO” Information or Items. Unless
11
     otherwise ordered by the court or permitted in writing by the designating party, a receiving party
12
     may disclose any confidential material only to:
13
                             (a)    the receiving party’s counsel of record in this action, as well as employees
14
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
15
                             (b)    the officers, directors, and employees (including in house counsel) of the
16
     receiving party to whom disclosure is reasonably necessary for this litigation, unless a particular
17
     document or material produced is for Attorney’s Eyes Only (AEO) and is so designated;
18
                             (c)    experts and consultants to whom disclosure is reasonably necessary for
19
     this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
20
     A);
21
                             (d)    the court, court personnel, and court reporters and their staff;
22
                             (e)    copy or imaging services retained by counsel to assist in the duplication
23
     of confidential material, provided that counsel for the party retaining the copy or imaging service
24
     instructs the service not to disclose any confidential material to third parties and to immediately
25
     return all originals and copies of any confidential material;
26
                             (f)    during their depositions, witnesses in the action to whom disclosure is
27
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

      STIPULATED PROTECTIVE ORDER - 3                             P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                                  1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                                  Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                                  TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 4 of 11




 1
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
 2
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 3
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 4
     under this agreement;
 5
                             (g)    the author or recipient of a document containing the information or a
 6
     custodian or other person who otherwise possessed or knew the information.
 7
               4.3           Filing Confidential Material. Before filing confidential material or discussing or
 8
     referencing such material in court filings, the filing party shall confer with the designating party,
 9
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
10
     remove the confidential designation, whether the document can be redacted, or whether a motion
11
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
12
     designating party must identify the basis for sealing the specific confidential information at issue,
13
     and the filing party shall include this basis in its motion to seal, along with any objection to
14
     sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
15
     followed and the standards that will be applied when a party seeks permission from the court to
16
     file material under seal. A party who seeks to maintain the confidentiality of its information must
17
     satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
18
     to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
19
     accordance with the strong presumption of public access to the Court’s files.
20
     5.        DESIGNATING PROTECTED MATERIAL
21
               5.1           Exercise of Restraint and Care in Designating Material for Protection. Each party
22
     or non-party that designates information or items for protection under this agreement must take
23
     care to limit any such designation to specific material that qualifies under the appropriate
24
     standards. The designating party must designate for protection only those parts of material,
25
     documents, items, or oral or written communications that qualify, so that other portions of the
26
     material, documents, items, or communications for which protection is not warranted are not
27
     swept unjustifiably within the ambit of this agreement.

      STIPULATED PROTECTIVE ORDER - 4                             P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                                  1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                                  Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                                  TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 5 of 11




 1
               Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 2
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 3
     unnecessarily encumber or delay the case development process or to impose unnecessary
 4
     expenses and burdens on other parties) expose the designating party to sanctions.
 5
               If it comes to a designating party’s attention that information or items that it designated
 6
     for protection do not qualify for protection, the designating party must promptly notify all other
 7
     parties that it is withdrawing the mistaken designation.
 8
               5.2           Manner and Timing of Designations. Except as otherwise provided in this
 9
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
10
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
11
     be clearly so designated before or when the material is disclosed or produced.
12
                             (a)   Information in documentary form: (e.g., paper or electronic documents
13
     and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
14
     proceedings), the designating party must affix the word “CONFIDENTIAL” or “AEO” to each
15
     page that contains confidential material. If only a portion or portions of the material on a page
16
     qualifies for protection, the producing party also must clearly identify the protected portion(s)
17
     (e.g., by making appropriate markings in the margins).
18
                             (b)   Testimony given in deposition or in other pretrial proceedings: the parties
19
     and any participating non-parties must identify on the record, during the deposition or other
20
     pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
21
     testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
22
     receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
23
     transcript, or exhibits thereto, as confidential.          If a party or non-party desires to protect
24
     confidential information at trial, the issue should be addressed during the pre-trial conference.
25
                             (c)   Other tangible items: the producing party must affix in a prominent place
26
     on the exterior of the container or containers in which the information or item is stored the word
27


      STIPULATED PROTECTIVE ORDER - 5                            P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                                 1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                                 Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                                 TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 6 of 11




 1
     “CONFIDENTIAL” or “AEO.” If only a portion or portions of the information or item warrant
 2
     protection, the producing party, to the extent practicable, shall identify the protected portion(s).
 3
               5.3           Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4
     designate qualified information or items does not, standing alone, waive the designating party’s
 5
     right to secure protection under this agreement for such material. Upon timely correction of a
 6
     designation, the receiving party must make reasonable efforts to ensure that the material is treated
 7
     in accordance with the provisions of this agreement.
 8
     6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9
               6.1           Timing of Challenges. Any party or non-party may challenge a designation of
10
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
11
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
13
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
14
     original designation is disclosed.
15
               6.2           Meet and Confer. The parties must make every attempt to resolve any dispute
16
     regarding confidential designations without court involvement. Any motion regarding
17
     confidential designations or for a protective order must include a certification, in the motion or
18
     in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
19
     conference with other affected parties in an effort to resolve the dispute without court action. The
20
     certification must list the date, manner, and participants to the conference. A good faith effort to
21
     confer requires a face-to-face meeting or a telephone conference.
22
               6.3           Judicial Intervention. If the parties cannot resolve a challenge without court
23
     intervention, the designating party may file and serve a motion to retain confidentiality under
24
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
25
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
26
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
27


      STIPULATED PROTECTIVE ORDER - 6                            P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                                 1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                                 Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                                 TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 7 of 11




 1
     other parties) may expose the challenging party to sanctions. All parties shall continue to
 2
     maintain the material in question as confidential until the court rules on the challenge.
 3
     7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4
     LITIGATION
 5
               If a party is served with a subpoena or a court order issued in other litigation that compels
 6
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
 7
     “AEO,” that party must:
 8
                             (a)   promptly notify the designating party in writing and include a copy of the
 9
     subpoena or court order;
10
                             (b)   promptly notify in writing the party who caused the subpoena or order to
11
     issue in the other litigation that some or all of the material covered by the subpoena or order is
12
     subject to this agreement. Such notification shall include a copy of this agreement; and
13
                             (c)   cooperate with respect to all reasonable procedures sought to be pursued
14
     by the designating party whose confidential material may be affected.
15
     8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16
               If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
17
     material to any person or in any circumstance not authorized under this agreement, the receiving
18
     party must immediately (a) notify in writing the designating party of the unauthorized
19
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
20
     (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
21
     this agreement, and (d) request that such person or persons execute the “Acknowledgment and
22
     Agreement to Be Bound” that is attached hereto as Exhibit A.
23
     9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24
     MATERIAL
25
               When a producing party gives notice to receiving parties that certain inadvertently
26
     produced material is subject to a claim of privilege or other protection, the obligations of the
27
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

      STIPULATED PROTECTIVE ORDER - 7                           P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                                1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                                Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                                TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 8 of 11




 1
     provision is not intended to modify whatever procedure may be established in an e-discovery
 2
     order or agreement that provides for production without prior privilege review. The parties agree
 3
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 4
     10.       NON TERMINATION AND RETURN OF DOCUMENTS
 5
               Within 60 days after the termination of this action, including all appeals, each receiving
 6
     party must return all confidential material to the producing party, including all copies, extracts
 7
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 8
     destruction.
 9
               Notwithstanding this provision, counsel are entitled to retain one archival copy of all
10
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
11
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
12
     work product, even if such materials contain confidential material.
13
               The confidentiality obligations imposed by this agreement shall remain in effect until a
14
     designating party agrees otherwise in writing or a court orders otherwise.
15
               //
16
               //
17
               //
18

19

20
                             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
     Dated this 27th day of October, 2020
22
         Dethlefs Sparwasser Reich Dickerson,           PETERSON RUSSELL KELLY
23
         PLLC                                           LIVENGOOD PLLC
24
         By: /s/ Mark K Davis                           By: /s/ Marcia P. Ellsworth
25       Mark K. Davis                                  Marcia P. Ellsworth
         100 Second Avenue S., Ste. 190                 Stephen T. Anson
26       Edmonds, WA 98020                              10900 NE Fourth Street, Suite 1850
27       Tel: (425) 776-1352                            Bellevue, WA 98004
         Fax: (425) 776-2467                            Tel: (425) 462-4700

      STIPULATED PROTECTIVE ORDER - 8                       P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                            1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                            Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
                Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 9 of 11




 1       Email: mark@detsparlaw.com            Fax: (425) 451-0714
         Attorneys for Plaintiff               Email: mellsworth@prklaw.com;
 2                                             sanson@prklaw.com
 3       Emerald Law Group PLLC                Attorneys for Defendants Geeks Who Drink
                                               LLC, Dicker and Peach
 4
         By: /s/ Jonathan Nolley
 5       Jonathan Nolley
         811 First Avenue, Ste. 510
 6
         Seattle, WA 98104
 7       Tel: (206) 826-5160
         Fax: (206) 922-5598
 8       Email: jonathan@emeraldlawgroup.com
         Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


      STIPULATED PROTECTIVE ORDER - 9             P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                  1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                  Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                  TELEPHONE (425) 462-4700 FAX (425) 451-0714
               Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 10 of 11




 1
               PURSUANT TO STIPULATION, IT IS SO ORDERED
 2
               IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 4
     or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 5
     those documents, including the attorney-client privilege, attorney work-product protection, or
 6
     any other privilege or protection recognized by law.
 7

 8   DATED: October 29, 2020
 9                                                             A
10                                                          Thomas S. Zilly
                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


      STIPULATED PROTECTIVE ORDER - 10                      P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                            1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                            Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
               Case 2:20-cv-01051-TSZ Document 14 Filed 10/30/20 Page 11 of 11




 1
                                                 EXHIBIT A
 2
                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
               I,    ____________________________________          [print   or    type    full   name],   of
 4
     ____________________________________ [print or type full address], declare under penalty
 5
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on
 7
     ________________ [date] in the case of Stefi Hallstrom v. Geeks Who Drink, LLC et al., No.
 8
     2:20-cv-01051-TSZ. I agree to comply with and to be bound by all the terms of this Stipulated
 9
     Protective Order and I understand and acknowledge that failure to so comply could expose me
10
     to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11
     in any manner any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
               I further agree to submit to the jurisdiction of the United States District Court for the
14
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
15
     Protective Order, even if such enforcement proceedings occur after termination of this action.
16
     Date:
17
     City and State where sworn and signed:
18
     Printed name:
19
     Signature:
20

21

22

23

24

25

26

27


      STIPULATED PROTECTIVE ORDER - 11                     P ETERSON R USSELL K ELLY L IVENGOOD PLLC
                                                           1850 Skyline Tower – 10900 NE Fourth Street
      Case No. 2:20-cv-01051-TSZ                           Bellevue, Washington 98004-8341
     111312 101 kh25g108bf
                                                           TELEPHONE (425) 462-4700 FAX (425) 451-0714
